t   •


                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                         IN THE UNITED STATES DISTRICT COURT                  March 23, 2020
                          FOR THE SOUTHERN DISTRICT OF TEXAS                David J. Bradley, Clerk
                                   HOUSTON DIVISION

        WILLIAM BOYD PIERCE,              §
        TDCJ #01208957,                   §
                                          §
                  Plaintiff,              §
                                          §
        v.                                §   CIVIL ACTION NO. H-19-3194
                                          §
        BRYAN COLLIER,                    §
        et al.,                           §
                                          §
                  Defendants.             §



                                    FINAL JUDGMENT


             For the reasons set forth in the Court's Memorandum and Order

        signed on this date,     Plaintiff William Boyd Pierce's claims are

        DISMISSED with prejudice.

             Plaintiff shall take nothing on his claims.

             This is a FINAL JUDGMENT.

             The Clerk will enter this Order, providing a correct copy to

        all parties of record.                        ~

             SIGNED at Houston, Texas, on this   1/   day   of~ 2020.


                                                               WERLEIN,
                                                            ATES DISTRICT
                                                                           JR.     ~\.
                                                                               JUDG~
                                                                                   t

                                                                                                         ,
